Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following office action is in response to the amendment filed 8/22/2022. Claims 1,2,4-33 and 111 are pending in the application                                                                                                                                                      
Claim Objections
Claims 1, 2, 4-33, and 111 are objected to because of the following non-limiting informalities:  

It is clear via the disclosure that the following corrections should be made:
In lines 23-24 of claim 1, “each base extending perpendicular from the respective arm at an opposite end of the arm as the attachment member” is grammatically awkward and somewhat confusing. Examiner believes language like --each base extending perpendicular from the respective arm at an end of the arm that is opposite the attachment member-- would be clearer.
In line 29 of claim 1, “to receive respective end” should be – to receive the respective end --. 
In lines 1-2 of claim 29, “each...comprise” should be --each comprises-.
Line 5 of claim 29, “a respective drum” should be --the respective drum-- since there is clear antecedence for the drums already.
In the final line of claim 29, “a respective mounting bracket.” should be --the respective mounting bracket-- since there is clear antecedence.
Line 3 of claim 30, “a respective mounting bracket” should be --the respective mounting bracket--.
Claim 111, line 3 reduces an access opening to “the opening” and then line 4 recites it in full again, therefore, line 3 should be amended for consistency to --the access opening-- unless the applicant would prefer to keep both lines 3 and 4 reduced to --the opening--.  Regardless, consistency should be recited to avoid any possible misunderstanding of the scope of the claim.
Claim 111, line 4, “receive respective end” should be corrected for grammatical correctness and consistent antecedence, such as to --receive the respective end--.
The above are non-limiting examples and applicant should examine the claims and correct any further issues. 
Dependent claims are objected to for including the objectionable matter of a parent claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 26 -28 and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg et al 2018/0023340 in view of Mullet et al 20140352897.
In regard to claim 26 Goldberg et al ‘340 discloses a motorized window treatment comprising: 	
A roller tube (102) having a longitudinal axis extending in a longitudinal direction.
A flexible material (115) that is attached to the roller tube (102), the flexible material (115) operable between a raised position and a lowered position via rotation of the roller tube (102).
Mounting brackets (116) configured to support respective ends of the roller tube (102), wherein the mounting brackets (116) are configured to be attached to a structure surrounding a window, and wherein a first mounting bracket comprise a channel (shown below) configured such that an end of the roller tube (102) is slidingly received by the channel in a transverse direction that is perpendicular to the longitudinal direction to mount the roller tube (102) to the mounting bracket, and wherein the channel is defined by a first flange, (184) a second flange (184) and a side wall (shown below) that is distal from the first and second flanges in the longitudinal direction, and wherein a width of the channel in the longitudinal direction is defined by the first and second flanges and the side wall, and wherein the first and second flanges are configured to secure the roller tube (102) in position along the longitudinal axis. 

    PNG
    media_image1.png
    398
    501
    media_image1.png
    Greyscale

Goldberg et al ‘340 fails to disclose:
A spring that is attached to the side wall of the respective channel, the spring configured to secure the respective end of the roller tube within the channel. 
The second mounting bracket is constructed in the same manner as the first mounting bracket, to define a channel that is configured to slidingly receive the end of the roller tube. 
Mullet et al ‘897 disclose: 
A spring (122) that is attached to the side wall (78) of the respective channel, the spring configured to secure the respective end of the roller tube (12) within the channel. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Goldberg et al ‘340 to include a spring attached to the side wall as taught by Mullet et al ‘897 in order to provide a means to help secure the end of the tube in place. (paragraph [0087])
It further would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Goldberg et al ‘340 to make the second mounting bracket be constructed like the first in order to help increase ease of assembly by allowing both ends to be easily slid into place. Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
In regard to claims 27-28, Goldberg et al ‘340 as modified by Mullet et al ‘897 disclose: 
Each spring (122, Mullet et al ‘897) comprises a rear edge that is spaced away from the respective side wall, and wherein the rear edge is configured to be pushed toward the respective side wall by the respective end of the roller tube as the respective end of the roller tube is slidingly received by the respective channel.
Wherein the rear edge of each spring (122, Mullet et al ‘897) is configured to abut the respective end of the roller tube to retain the roller tube within the respective channel of a respective mounting bracket (116, Goldberg et al ‘340). 
In regard to claims 31-33 Goldberg et al ‘340 discloses:
Wherein the channel (shown above) is T- shaped.
Wherein the mounting brackets (116) are configured to secure, the roller tube (102) in a first direction that is perpendicular to the structure and in a second direction that is parallel to the structure and perpendicular to the longitudinal axis.  
Wherein the first flange (184, top) of each of the mounting brackets defines a first slot and the second flange (184, bottom) of each of the f mounting brackets defines a second slot, the first and second slots of each of the mounting brackets extending in the transverse direction with a with in the longitudinal direction that is define by the respective one of the first and second flanges. 
Response to Arguments
Applicant’s arguments with respect to claim 1 Applicant’s arguments, see pages 11-12, filed 8/22/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claims 1,2,4-25 has been withdrawn. 
In response to applicant’s arguments regarding claim 26, the examiner respectfully disagrees. Applicant states that Mullet does not disclose a spring attached to the side wall of the channel. However, as 78 could be considered to be the side wall of the channel (slot 92), the spring (122) is attached to the side wall as is claimed. 
Applicant is encouraged to consider the possibility of amended claim language under the AFCP 2.0 pilot.  

	
Allowable Subject Matter
Claims 1,2,4-25 are allowable but with outstanding objectionable matters.
Claims 29-30 and 111 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634